[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          FEBRUARY 13, 2007
                             No. 06-14716                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                 D. C. Docket No. 05-02166-CV-T-27-EAJ

DAVID W.R. BROWN,


                                                      Plaintiff-Appellant,

                                  versus

UNITED STATES PATENT AND TRADEMARK OFFICE,
JON DUDAS,
MICHAEL BRISKIN,
LISA BELASCO, U.S. Patent and Trademark Office,


                                                     Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (February 13, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.
PER CURIAM:

      David W.R. Brown appeals, pro se, the summary judgment against his

complaint for review of the denial by the United States Patent and Trademark

Office of Brown’s request for a waiver or reduction of the fee associated with his

document request under the Freedom of Information Act (FOIA), 5 U.S.C. § 552.

Brown also appeals the denial of his motion for the recusal of the magistrate judge

assigned to his action. We affirm.

      This Court reviews the grant of summary judgment de novo. Times Publ’g

Co. v. U.S. Dep’t of Commerce, 236 F.3d 1286, 1288 n.1 (11th Cir. 2001). The

court reviews the denial of a motion for recusal for abuse of discretion. See Draper

v. Reynolds, 369 F.3d 1270, 1274 (11th Cir. 2004).

      Brown makes multiple arguments on appeal that challenge the propriety of

the summary judgment against his complaint. The majority of Brown’s arguments

relate to his status as a pro se litigant. In addition, Brown contends that the

administrative record certified by the Patent and Trademark Office was incomplete.

These arguments fail.

      Brown’s assertions, that as a pro se litigant, he is entitled to the opportunity

to present evidence, discovery, a trial, and a lesser standard of review are without

merit. Although pro se pleadings are to be liberally construed, Dean v. Barber, 951



                                           2
F.2d 1210, 1213 (11th Cir. 1992), ordinary rules of procedure and summary

judgment still apply. Cf., e.g., Pugh v. Smith, 465 F.3d 1295, 1300 (11th Cir.

2006); Stephens v. Tolbert, 471 F.3d 1173, 1174 (11th Cir. 2006); Kelley v. Hicks,

400 F.3d 1282, 1283 (11th Cir. 2005).

      Brown’s argument that the district court erroneously relied on an incomplete

administrative record also fails. The substance of Brown’s argument is that the

Patent and Trademark Office failed to include in the certified Administrative

Record pages of information that were accessed by that office on Brown’s website

while his FOIA request was pending. The Administrative Record contained all the

information given by Brown to the Patent and Trademark Office for a

determination of his request. If information from Brown’s website was necessary

and relevant to the resolution of his request, it was Brown’s obligation to include

that information with his FOIA request. See 37 C.F.R. § 102.11(k)(5). Any

information allegedly obtained from Brown’s website by the Patent and Trademark

Office was not part of the administrative record. The district court did not err

when it relied on the certified Administrative Record. See 5 U.S.C. §

552(a)(4)(A)(vii).

      Although Brown’s brief contains no express argument regarding the legal

basis for the summary judgment against his complaint, because Brown is pro se,



                                          3
we nonetheless address the legal conclusions of the district court with regard to

Brown’s fee waiver request. The FOIA mandates that “fees shall be limited to

reasonable standard charges for document duplication when records are not sought

for commercial use” and the request is made by certain specified institutions,

including “representative[s] of the news media.” 5 U.S.C. § 552(a)(4)(A)(ii)(II).

The regulations of the Patent and Trademark Office define a “representative of the

news media” as “any person actively gathering news for an entity that is organized

and operated to publish or broadcast news to the public.” 37 C.F.R. §

102.11(b)(6). “Examples of news media entities include television or radio

stations broadcasting to the public at large and publishers of periodicals (but only if

they can qualify as disseminators of ‘news’) that make their products available for

purchase or subscription by the public.” Id. Freelance journalists can qualify as

“representative[s] of the news media” if they “demonstrate a solid basis for

expecting publication through [a news] organization.” Id.

      In addition, “[d]ocuments shall be furnished without any charge or at a

charge reduced . . . if disclosure of the information is in the public interest because

it is likely to contribute significantly to public understanding of the operations or

activities of the government and is not primarily in the commercial interest of the

requester.” 5 U.S.C. § 552(a)(4)(A)(iii). The requester bears the burden of



                                           4
presenting reasonably specific evidence that shows that he meets the statutory

criteria. See 37 C.F.R. § 102.11(k)(5).

      The district court did not err when it granted summary judgment. Brown’s

correspondence with the Patent and Trademark Office failed to establish that he

was a “representative of the news media” or that the information requested was

related to the activities and operations of that office. Brown’s status as the

publisher of a website does not make him a representative of the news media, and

Brown’s statements regarding the purpose of his website and the traffic and notice

it has received do not establish that he broadcasts or disseminates news to the

public at large. Brown also failed to provide an adequate explanation how the

requested information was related to the activities and operations of the Patent and

Trademark Office or why the information would contribute to the public’s

understanding of that agency.

      Brown’s argument with regard to the bias of the magistrate judge also fails.

Section 455 of Title 28 “creates two primary reasons for recusal.” United States v.

Patti, 337 F.3d 1317, 1321 (11th Cir. 2003). A judge “shall disqualify himself in

any proceeding in which his impartiality might reasonably be questioned,” 28

U.S.C. § 455(a), and a judge should recuse himself “[w]here he has a personal bias

or prejudice concerning a party” or “[w]here in private practice he served as [a]



                                           5
lawyer in the matter in controversy,” id. § 455(b)(1)-(2). “Thus, the standard of

review for a § 455(a) motion is whether an objective, disinterested, lay observer

fully informed of the facts underlying the grounds on which recusal was sought

would entertain a significant doubt about the judge’s impartiality.” Patti, 337 F.3d

at 1321 (quotation marks and citation omitted). A party’s complaints regarding

“judicial rulings, routine trial administration efforts, and ordinary admonishments

(whether or not legally supportable) to counsel” are not sufficient to require

recusal. Liteky v. United States, 510 U.S. 540, 556, 114 S. Ct. 1147, 1158 (1994).

      Under these standards, none of Brown’s complaints regarding the magistrate

judge or the district court requires recusal. The rulings against and admonishments

of Brown do not demonstrate bias, and neither the employment of the magistrate

judge, two decades ago, nor her ownership of stock in companies that may hold

patents give rise to a significant doubt about her impartiality. See Patti, 337 F.3d

at 1321.

      The judgment of the district court is

      AFFIRMED.




                                           6